—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered February 18, 1999, convicting him of criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in ruling that the People could adduce proof of prior crimes previously committed by the defendant in order to prove intent is without merit. When fraudulent intent is an issue, evidence of other similar acts is admissible to negate the existence of an innocent state of mind (see People v Molineux, 168 NY 264, 297-298; People v Alvino, 71 NY2d 233, 242). Furthermore, evidence of prior similar crimes is particularly probative of guilt with respect to charges involving forgery (see People v Knox, 126 AD2d 748). Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.